Case 21-03003-sgj Doc 38-1 Filed 05/18/21   Entered 05/18/21 12:21:31   Page 1 of 25




                                EXHIBIT 1
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed01/22/21
                                 05/18/21 Entered
                                           Entered01/22/21
                                                   05/18/2117:50:01
                                                            12:21:31 Page
                                                                      Page12ofof925
                                                                                  Docket #0001 Date Filed: 1/22/2021




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

In re:                                                       §
                                                             §   Chapter 11
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                             §   Case No. 19-34054-sgj11
                                                             §
                                 Debtor.
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                             §
                                 Plaintiff,                  §   Adversary Proceeding No.
                                                             §
vs.                                                          §   ______________________
                                                             §
JAMES DONDERO,                                               §
                                                             §
                                 Defendant.                  §
1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:41770.7 36027/002                                              ¨1¤}HV5!;                  '@«
                                                                           1934054210127000000000007
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed01/22/21
                                 05/18/21 Entered
                                           Entered01/22/21
                                                   05/18/2117:50:01
                                                            12:21:31 Page
                                                                      Page23ofof925




                      COMPLAINT FOR (I) BREACH OF CONTRACT
             AND (II) TURNOVER OF PROPERTY OF THE DEBTOR’S ESTATE

        Plaintiff, Highland Capital Management, L.P., the above-captioned debtor and debtor-in-

possession (the “Debtor”) in the above-captioned chapter 11 case and the plaintiff in the above-

captioned adversary proceeding (the “Adversary Proceeding”), by its undersigned counsel, as

and for its complaint (the “Complaint”) against defendant, Mr. James Dondero (“Mr. Dondero”

or “Defendant”), alleges upon knowledge of its own actions and upon information and belief as

to other matters as follows:

                                 PRELIMINARY STATEMENT

        1.         The Debtor brings this action against Mr. Dondero as a result of Mr. Dondero’s

defaults under three promissory notes executed by Mr. Dondero in favor of the Debtor in the

aggregate original principal amount of $8,825,000 and payable upon the Debtor’s demand.

Despite due demand, Mr. Dondero has failed to pay amounts due and owing under the notes and

the accrued but unpaid interest thereon.

        2.         Through this Complaint, the Debtor seeks (a) damages from Mr. Dondero in an

amount equal to (i) the aggregate outstanding principal due under the Notes (as defined below),

plus (ii) all accrued and unpaid interest thereon until the date of payment, plus (iii) an amount

equal to the Debtor’s costs of collection (including all court costs and reasonable attorneys’ fees

and expenses, as provided for in the notes) for Mr. Dondero’s breach of his obligations under the

Notes, and (b) turnover by Mr. Dondero to the Debtor of the foregoing amounts.




                                                 2
DOCS_NY:41770.7 36027/002
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed01/22/21
                                 05/18/21 Entered
                                           Entered01/22/21
                                                   05/18/2117:50:01
                                                            12:21:31 Page
                                                                      Page34ofof925




                                  JURISDICTION AND VENUE

        3.         This adversary proceeding arises in and relates to the Debtor’s case pending

before the United States Bankruptcy Court for the Northern District of Texas, Dallas Division

(the “Court”) under chapter 11 of the Bankruptcy Code.

        4.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

        5.         This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b), and,

pursuant to Rule 7008 of the Bankruptcy Rules, the Debtor consents to the entry of a final order

by the Court in the event that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

        6.         Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          THE PARTIES

        7.         The Debtor is a limited liability partnership formed under the laws of Delaware

with a business address at 300 Crescent Court, Suite 700, Dallas, Texas 75201.

        8.         Upon information and belief, Mr. Dondero is an individual residing in Dallas,

Texas. He is the co-founder of the Debtor and was the Debtor’s President and Chief Executive

Officer until his resignation on January 9, 2020.

                                      CASE BACKGROUND

        9.         On October 16, 2019, the Debtor filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Delaware (the “Delaware Court”), Case No. 19-12239 (CSS) (the “Highland Bankruptcy Case”).

        10.        On October 29, 2019, the U.S. Trustee in the Delaware Court appointed an

Official Committee of Unsecured Creditors (the “Committee”) with the following members: (a)

                                                    3
DOCS_NY:41770.7 36027/002
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed01/22/21
                                 05/18/21 Entered
                                           Entered01/22/21
                                                   05/18/2117:50:01
                                                            12:21:31 Page
                                                                      Page45ofof925




Redeemer Committee of Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities

LLC and UBS AG London Branch, and (d) Acis LP and Acis GP.

           11.        On December 4, 2019, the Delaware Court entered an order transferring venue

of the Highland Bankruptcy Case to this Court [Docket No. 186]. 2

           12.        The Debtor has continued in the possession of its property and has continued to

operate and manage its business as a debtor-in-possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 case.

                                           STATEMENT OF FACTS

A.         The Dondero Notes

           13.        Mr. Dondero, in his personal capacity, is the maker under a series of promissory

notes in favor of the Debtor.

           14.        Specifically, on February 2, 2018, Mr. Dondero executed a promissory note in

favor of the Debtor, as payee, in the original principal amount of $3,825,000 (“Dondero’s First

Note”). A true and correct copy of Dondero’s First Note is attached hereto as Exhibit 1.

           15.        On August 1, 2018, Mr. Dondero executed a promissory note in favor of the

Debtor, as payee, in the original principal amount of $2,500,000 (“Dondero’s Second Note”). A

true and correct copy of Dondero’s Second Note is attached hereto as Exhibit 2.

           16.        On August 13, 2018, Mr. Dondero executed a promissory note in favor of the

Debtor, as payee, in the original principal amount of $2,500,000 (“Dondero’s Third Note” and

collectively, with Dondero’s First Note and Dondero’s Second Note, the “Notes”). A true and

correct copy of Dondero’s Third Note is attached hereto as Exhibit 3.

           17.        Section 2 of each Note provides: “Payment of Principal and Interest. The

accrued interest and principal of this Note shall be due and payable on demand of the Payee.”

2
    All docket numbers refer to the main docket for the Highland Bankruptcy Case maintained by this Court.

                                                          4
DOCS_NY:41770.7 36027/002
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed01/22/21
                                 05/18/21 Entered
                                           Entered01/22/21
                                                   05/18/2117:50:01
                                                            12:21:31 Page
                                                                      Page56ofof925




        18.        Section 4 of each Note provides:

        Acceleration Upon Default. Failure to pay this Note or any installment
        hereunder as it becomes due shall, at the election of the holder hereof, without
        notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
        or any other notice of any kind which are hereby waived, mature the principal of
        this Note and all interest then accrued, if any, and the same shall at once become
        due and payable and subject to those remedies of the holder hereof. No failure or
        delay on the part of the Payee in exercising any right, power, or privilege
        hereunder shall operate as a waiver hereof.

        19.        Section 6 of each Note provides:

                 Attorneys’ Fees. If this Note is not paid at maturity (whether by
                 acceleration or otherwise) and is placed in the hands of an attorney for
                 collection, or if it is collected through a bankruptcy court or any other
                 court after maturity, the Maker shall pay, in addition to all other amounts
                 owing hereunder, all actual expenses of collection, all court costs and
                 reasonable attorneys’ fees and expenses incurred by the holder hereof.

B.      Mr. Dondero Defaults under Each Note

        20.        By letter dated December 3, 2020, the Debtor made demand on Mr. Dondero for

payment under the Notes by December 11, 2020 (the “Demand Letter”). A true and correct copy

of the Demand Letter is attached hereto as Exhibit 4. The Demand Letter provided:

        By this letter, Payee is demanding payment of the accrued interest and principal
        due and payable on the Notes in the aggregate amount of $9,004,013.07, which
        represents all accrued interest and principal through and including December 11,
        2020.

        Payment is due on December 11, 2020, and failure to make payment in full
        on such date will constitute an event of default under the Notes.

Demand Letter (emphasis in the original).

        21.        Despite the Debtor’s demand, Mr. Dondero did not pay all or any portion of the

amounts demanded by the Debtor on December 11, 2020, or at any time thereafter.

        22.        As of December 11, 2020, there was an outstanding principal amount of

$3,687,269.71 on Dondero’s First Note and accrued but unpaid interest in the amount of

$21,003.70, resulting in a total outstanding amount as of that date of $3,708,273.41.

                                                  5
DOCS_NY:41770.7 36027/002
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed01/22/21
                                 05/18/21 Entered
                                           Entered01/22/21
                                                   05/18/2117:50:01
                                                            12:21:31 Page
                                                                      Page67ofof925




        23.        As of December 11, 2020, there was an outstanding principal balance of

$2,619,929.42 on Dondero’s Second Note and accrued but unpaid interest in the amount of

$27,950.70, resulting in a total outstanding amount as of that date of $2,647,880.12.

        24.        As of December 11, 2020, there was an outstanding principal balance of

$2,622,425.61 on Dondero’s Third Note and accrued but unpaid interest in the amount of

$25,433.94, resulting in a total outstanding amount as of that date of $2,647,859.55.

        25.        Thus, as of December 11, 2020, the total outstanding principal and accrued but

unpaid interest due under the Notes was $9,004,013.07.

        26.        Pursuant to Section 4 of each Note, each Note is in default and is currently due

and payable.

                                  FIRST CLAIM FOR RELIEF
                                    (For Breach of Contract)

        27.        The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        28.        Each Note is a binding and enforceable contract.

        29.        Mr. Dondero breached each Note by failing to pay all amounts due to the

Debtor upon the Debtor’s demand.

        30.        Pursuant to each Note, the Debtor is entitled to damages from Mr. Dondero in

an amount equal to (i) the aggregate outstanding principal due under each Note, plus (ii) all

accrued and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the

Debtor’s costs of collection (including all court costs and reasonable attorneys’ fees and

expenses) for Mr. Dondero’s breach of his obligations under each of the Notes.

        31.        As a direct and proximate cause of Mr. Dondero’s breach of each Note, the

Debtor has suffered damages in the total amount of at least $9,004,013.07 as of December 11,


                                                 6
DOCS_NY:41770.7 36027/002
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed01/22/21
                                 05/18/21 Entered
                                           Entered01/22/21
                                                   05/18/2117:50:01
                                                            12:21:31 Page
                                                                      Page78ofof925




2020, plus an amount equal to all accrued but unpaid interest from that date plus the Debtor’s

cost of collection.

                                   SECOND CLAIM FOR RELIEF
                       (Turnover by Mr. Dondero Pursuant to 11 U.S.C. § 542(b))

         32.       The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

         33.       Mr. Dondero owes the Debtor an amount equal to (i) the aggregate outstanding

principal due under each Note, plus (ii) all accrued and unpaid interest thereon until the date of

payment, plus (iii) an amount equal to the Debtor’s costs of collection (including all court costs

and reasonable attorneys’ fees and expenses) for Mr. Dondero’s breach of his obligations under

each of the Notes.

         34.       Each Note is property of the Debtor’s estate, and the amounts due under each

Note are matured and payable upon demand.

         35.       Mr. Dondero has not paid the amounts dues under each Note to the Debtor.

         36.       The Debtor has made demand for the turnover of the amounts due under each

Note.

         37.       As of the date of filing of this Complaint, Mr. Dondero has not turned over to

the Debtor all or any of the amounts due under each of the Notes.

         38.       The Debtor is entitled to the turnover of all amounts due under each of the

Notes.

         WHEREFORE, the Debtor prays for judgment as follows:

                 (i)        On its First Claim for Relief, damages in an amount to be determined at

                 trial, including, among other things, (a) the aggregate outstanding principal due

                 under each Note, plus (b) all accrued and unpaid interest thereon until the date of


                                                    7
DOCS_NY:41770.7 36027/002
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed01/22/21
                                 05/18/21 Entered
                                           Entered01/22/21
                                                   05/18/2117:50:01
                                                            12:21:31 Page
                                                                      Page89ofof925




                 payment, plus (c) an amount equal to the Debtor’s costs of collection (including

                 all court costs and reasonable attorneys’ fees and expenses);

                 (ii)       On its Second Claim for Relief, ordering turnover by Mr. Dondero to the

                 Debtor of an amount equal to (a) the aggregate outstanding principal due under

                 each Note, plus (b) all accrued and unpaid interest thereon until the date of

                 payment, plus (c) an amount equal to the Debtor’s costs of collection (including

                 all court costs and reasonable attorneys’ fees and expenses); and

                 (iii)      Such other and further relief as this Court deems just and proper.




                                                      8
DOCS_NY:41770.7 36027/002
  Case
Case   21-03003-sgj
     21-03003-sgj   Doc
                  Doc   1 Filed
                      38-1 Filed 01/22/21
                                 05/18/21 Entered
                                          Entered 01/22/21
                                                  05/18/21 17:50:01
                                                           12:21:31 Page
                                                                    Page 910ofof9 25




Dated: January 22, 2021.           PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 2405397)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com
                                               hwinograd@pszjlaw.com

                                   -and-

                                   HAYWARD PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel for Highland Capital Management, L.P.




                                           9
DOCS_NY:41770.7 36027/002
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-1Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page11
                                                                       1 of
                                                                          of325




                   EXHIBIT 1




EXHIBIT 1
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-1Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page12
                                                                       2 of
                                                                          of325
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-1Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page13
                                                                       3 of
                                                                          of325
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-2Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page14
                                                                       1 of
                                                                          of325




                   EXHIBIT 2




EXHIBIT 2
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-2Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page15
                                                                       2 of
                                                                          of325
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-2Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page16
                                                                       3 of
                                                                          of325
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-3Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page17
                                                                       1 of
                                                                          of325




                   EXHIBIT 3




EXHIBIT 3
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-3Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page18
                                                                       2 of
                                                                          of325
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-3Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page19
                                                                       3 of
                                                                          of325
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-4Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page20
                                                                       1 of
                                                                          of425




                   EXHIBIT 4




EXHIBIT 4
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-4Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page21
                                                                       2 of
                                                                          of425

                                  HIGHLAND CAPITAL MANAGEMENT, L.P.

 December 3, 2020



 James Dondero
 c/o Highland Capital Management, L.P.
 300 Crescent Court, Suite 700
 Dallas, Texas 75201

         Re: Demand on Promissory Notes:

 Dear Mr. Dondero,

 You entered into the following promissory notes (collectively, the “Notes”) in favor of Highland
 Capital Management, L.P. (“Payee”):

Date Issued      Original Principal    Outstanding Principal    Accrued But            Total Amount
                      Amount            Amount (12/11/20)      Unpaid Interest     Outstanding (12/11/20)
                                                                 (12/11/20)
   2/2/18            $3,825,000            $3,687,269.71         $21,003.70            $3,708,273.41
   8/1/18            $2,500,000            $2,619,929.42         $27,950.70            $2,647,880.12
  8/13/18            $2,500,000            $2,622,425.61         $25,433.94            $2,647,859.55
  TOTALS            $16,725,000            $8,929,624.74         $74,388.33            $9,004,013.07

 As set forth in Section 2 of each of the Notes, accrued interest and principal is due and payable
 upon the demand of Payee. By this letter, Payee is demanding payment of the accrued interest
 and principal due and payable on the Notes in the aggregate amount of $9,004,013.07, which
 represents all accrued and unpaid interest and principal through and including December 11,
 2020.

 Payment is due on December 11, 2020, and failure to make payment in full on such date
 will constitute an event of default under the Notes.

 Payments on the Notes must be made in immediately available funds. Payee’s wire information
 is attached hereto as Appendix A.

 Nothing contained herein constitutes a waiver of any rights or remedies of Payee under the Notes
 or otherwise and all such rights and remedies, whether at law, equity, contract, or otherwise, are
 expressly reserved. Interest, including default interest if applicable, on the Notes will continue to
 accrue until the Notes are paid in full. Any such interest will remain your obligation.

 Sincerely,

 /s/ James P. Seery, Jr.

 James P. Seery, Jr.
 Highland Capital Management, L.P.
 Chief Executive Officer/Chief Restructuring Officer



 DOCS_NY:41660.1 36027/002
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-4Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page22
                                                                       3 of
                                                                          of425




cc:     Fred Caruso
        James Romey
        Jeffrey Pomerantz
        Ira Kharasch
        Gregory Demo
        D. Michael Lynn




DOCS_NY:41660.1 36027/002              2
 Case
Case  21-03003-sgj
     21-03003-sgj  Doc
                  Doc  1-4Filed
                      38-1 Filed05/18/21
                                01/22/21 Entered
                                         Entered05/18/21
                                                 01/22/2112:21:31
                                                         17:50:01 Page
                                                                  Page23
                                                                       4 of
                                                                          of425




                                    Appendix A


                  ABA #:          322070381
                  Bank Name:      East West Bank
                  Account Name:   Highland Capital Management, LP
                  Account #:      5500014686
       Case
      Case  21-03003-sgj
           21-03003-sgj  Doc
                        Doc  1-5Filed
                            38-1 Filed05/18/21
                                      01/22/21 Entered
                                               Entered05/18/21
                                                       01/22/2112:21:31
                                                               17:50:01 Page
                                                                        Page24
                                                                             1 of
                                                                                of225
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Highland Capital Management, L.P.                                                   James Dondero



ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Hayward PLLC                                                                    Bonds Ellis Eppich Schafer Jones LLP
10501 N. Central Expressway, Suite 106                                          420 Throckmorton Street, Suite 1000
Dallas, Texas 75231 Tel.: (972) 755-7100                                        Fort Worth, Texas 76102 Tel.: (817) 405-6900
PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ'HEWRU    Ƒ86 Trustee/Bankruptcy Admin        ƑDebtor      ƑU.S. Trustee/Bankruptcy Admin
Ƒ&UHGLWRU  Ƒ2WKHU                                ƑCreditor    ƑOther
Ƒ7UXVWHH                                          ƑTrustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Count 1: Breach of contract; Count 2: Turnover of estate property pursuant to 11 U.S.C. 542




                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


Ƒ2 11-Recovery of money/property - §542 turnover of property                    Ƒ
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

Ƒ 12-Recovery of money/property - §547 preference                               Ƒ
                                                                                   61-Dischargeability - §523(a)(5), domestic support

Ƒ 13-Recovery of money/property - §548 fraudulent transfer                      Ƒ
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

Ƒ 14-Recovery of money/property - other                                         Ƒ
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                Ƒ
                                                                                      (other than domestic support)

Ƒ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                Ƒ
                                                                                FRBP 7001(7) – Injunctive Relief

Ƒ
    FRBP 7001(3) – Approval of Sale of Property
                                                                                Ƒ
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)          72-Injunctive relief – other


Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                Ƒ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



Ƒ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                Ƒ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              Ƒ
                                                                              FRBP 7001(10) Determination of Removed Action

Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ1 SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                        if unrelated to bankruptcy case)
ƑCheck if this case involves a substantive issue of state law                  ƑCheck if this is asserted to be a class action under FRCP 23
Ƒ&KHFNLIDMXU\trial is demanded in complaint                                Demand $ 9,004,013.07 plus interest, fees, and expenses
Other Relief Sought
     Case
    Case  21-03003-sgj
         21-03003-sgj  Doc
                      Doc  1-5Filed
                          38-1 Filed05/18/21
                                    01/22/21 Entered
                                             Entered05/18/21
                                                     01/22/2112:21:31
                                                             17:50:01 Page
                                                                      Page25
                                                                           2 of
                                                                              of225
 B1040 (FORM 1040) (12/15)

                     BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                        BANKRUPTCY CASE NO.
Highland Capital Management, L.P.                        19-34054-sgj11
DISTRICT IN WHICH CASE IS PENDING                     DIVISION OFFICE     NAME OF JUDGE
 Northern District of Texas                               Dallas          Stacey G. C. Jernigan
                                  RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                   DEFENDANT                     ADVERSARY
                                                                          PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)

   January 22, 2021                                                           Zachery Z. Annable




                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
